Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 28 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 26 of U.S. Patent No. 10, 558,713. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping:
Current Application 16/722,279
U.S. Patent No. 10,558,713
1
1
2
2
3
3
4
4
5
5
6
6

7
8
8
9
9
10
10
11
11
12
14
13
15
14
16
15
17
16
18
17
19
18
20
19
21
20
22
21
23
22
24
23
1
24
12
25
13
26
14
27
25
28
26


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1 – 10 and 12 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0189269 issued to Christopher Quirk et al (hereinafter referred to as Quirk) in view of U.S. Patent Application Publication No. 2012/0215727 issued to Hassan Malik et al (hereinafter referred to as Malik).
As to claim 1, Quirk discloses obtaining a target of accuracy of a computer system configured to classify documents or to locate texts satisfying a criterion in documents (an accuracy or epoch threshold for a model for evaluation/searching of a corpus of documents, see Quirk: Para. 0027, 0029, 0066); 
determining classification of a set of documents or location of the texts satisfying the criterion in the set of documents, using the computer system (location of keywords/segments in documents and determining segments with keywords located closest to each other, see Quirk: Para. 0063, 0073 and 0082, locations of texts within set of documents, and accuracy threshold for weights of relationships between documents, see Quirk: Para. 0028 – 0029, relationships between documents are classification of documents); 
performing validation of the classification or the location of the texts (trainer audits weight and bias vectors and adjusts until an accuracy threshold is reached and training stops, see Quirk: Para. 0029, 0041, 0062, 0066 and 0071 – 0072, determining of accuracy against a threshold is validation of the classification); and 


(trainer audits weight and bias vectors and adjusts until an accuracy threshold is reached and training stops, see Quirk: Para. 0029, 0041, 0062, 0066 and 0071 – 0072, adjusting weights and bias vectors until an accuracy threshold is reached is adjusting an amount of validation).
However, Quirk does not explicitly disclose thereby labeling the set of documents, using the computer system, wherein the set of documents are previously unlabeled; in which the classification or the location is either upheld or overturned.
Malik teaches determining classification thereby labeling the set of documents, using the computer system, wherein the set of documents are previously unlabeled (assigning class labels to unlabeled documents by the classifier after it is trained using verified documents, see Malik: Para. 0004 – 0007, 0015, 0026, 0038 - 0039, 0043, 0046 - 0051, 0056);
performing validation of the classification or the location of the texts in which the classification or the location is either upheld or overturned (verifying the labels of documents for the estimating the accuracy of the machine learning classifiers, see Malik: Para. 0038 – 0039, 0043, 0046 - 0051).
Quirk and Malik are analogous for their disclosure of training and tuning for increasing accuracy of text identification in documents.
Therefore, it would have been obvious to modify Quirk’s use of a knowledge base of trained document and relationship corpus with Malik’s use of training a machine learning classifier and labeling documents with class labels in order to improve systems for generating training data for classifiers. 
(a relational value based on accurate relationships, inaccurate relationships or relationships whose accuracy is not fully understood is compared to a threshold or target value established from known relationships of a formed trained neural network, see Quirk: Para. 0027, 0029, 0041, 0066 and 0071-0072, determination of accurate relationships and/or inaccurate relationships would be based on a measure of errors in relationships between documents, as a high relational value would indicate a low error rate/percentage).

As to claim 3, Quirk modified by Malik discloses further comprising determining a measure of the accuracy; wherein tuning the accuracy of the computer system further comprises comparing the measure with the target (a relational value based on accurate relationships, inaccurate relationships or relationships whose accuracy is not fully understood is compared to a threshold or target value established from known relationships of a formed trained neural network, see Quirk: Para. 0027, 0029, 0066 and 0071-0072).

As to claim 4, Quirk modified by Malik discloses wherein tuning the accuracy of the computer system further comprises adjusting an amount of training of the computer system (trainer audits weight and bias vectors and adjusts until an accuracy threshold is reached and training stops, see Quirk: Para. 0029, 0041, 0062, 0066 and 0071 - 0072).
(classified relationships are determined and stored in the knowledge base until an accuracy of relationships relative to a training dataset is reached, see Quirk: Para. 0055, classifying relationships until an accuracy is reached is an amount of validated data).

As to claim 6, Quirk modified by Malik discloses wherein tuning the accuracy of the computer system further comprises adjusting a bias of the computer system (bias vectors may be adjusted over several runs to meet a confidence score in that the weights and bias vectors developed with the training sets can be applied to other sets of documents or for other sets of words and relationships, see Quirk: Para. 0041).

As to claim 7, Quirk modified by Malik discloses wherein the computer system comprises a plurality of nodes, the nodes comprising one or more processors (the system comprises mobile devices and other mobile devices and servers over a distributed computing network, see Quirk: Para. 0021, 0086 - 0087, 0102 - 0103); 
wherein tuning the accuracy of the computer system further comprises adjusting an attribute of couplings among the nodes (training using documents in the file repository used to create the knowledge base that are remotely located between devices in the network, see Quirk: Para. 0019 – 0029 and Fig. 1B, and trainer audits weight and bias vectors and adjusts until an accuracy threshold is reached and training stops, see Quirk: Para. 0029, 0041, 0062, 0066 and 0071 - 0072).
(classify the corpus of documents by relationships, see Para. 0029, 0048, 0055).

As to claim 9, Quirk modified by Malik discloses wherein the computer system is probabilistic (the trained documents and relationships stored in the knowledge base indicate probability that they express a relationship, see Para. 0081).

As to claim 10, Quirk modified by Malik discloses wherein the accuracy is a function of true positives, false positives, true negatives or false negatives of the computer system (training process stops once an accuracy threshold is satisfied, e.g. at least n% accuracy in differentiating whether a relationship exists, see Para. 0066, n% accuracy is a function of true and false positives for determination of a relationship existence).

Claims 12 – 21 are rejected using similar rationale to the rejection of claims 1 – 10 above.





Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quirk modified by Malik as applied to claims 1 and 12 above, and in further view of U.S. Patent Application Publication No. 2017/0177907 issued to Martin Scaiano et al (hereinafter referred to as Scaiano).

As to claim 11, Quirk discloses the limitations of claim 1 substantially as claimed; however Quirk does not explicitly disclose wherein the accuracy is a function of precision, recall or F-score of the computer system with respect to a class.
Scaiano teaches wherein the accuracy is a function of precision, recall or F-score of the computer system with respect to a class (precision, recall and f-measure metrics as performance metrics for category annotation, see Scaiano: Para. 0048 and 0051).
Quirk and Scaiano are analogous for their disclosure of training and tuning for increasing accuracy of text identification in documents.
Therefore, it would have been obvious to modify Quirk’s use of a knowledge base of trained document and relationship corpus with Scaiano’s use of precision, recall and f-measure in order to perform risk assessment of data sets and assessing re-identification risk of text in a data set.

Claim 22 is rejected using similar rationale to the rejection of claim 11 above.



Allowable Subject Matter
Claims 23 – 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164